                                                                                                 Case 2:20-cv-01948-JCM-BNW Document 7
                                                                                                                                     6 Filed 11/17/20
                                                                                                                                             11/13/20 Page 1 of 2



                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendants UNUM Group and
                                                                                               Colonial Life & Accident Insurance Company
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                          11
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   HEATHER SCHOENWALD, an individual;                 Case No.: 2:20-cv-01948-JCM-BNW
                                                         Telephone: 702.369.6800




                                                                                               TOM KOCH, an individual,
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                                     Plaintiffs,                STIPULATION AND ORDER FOR AN
                                                                                          15                                                   EXTENSION OF TIME TO RESPOND TO
                                                                                               vs.                                                  PLAINTIFFS’ COMPLAINT
                                                                                          16
                                                                                               UNUM GROUP, a Foreign Corporation;                           (FIRST REQUEST)
                                                                                          17   COLONIAL LIFE & ACCIDENT
                                                                                               INSURANCE COMPANY, A SUBSIDIARY
                                                                                          18   OF UNUM GROUP, a Foreign Corporation;
                                                                                               SCOTT WEBB, an individual; DOES 1
                                                                                          19   through 10; ROE CORPORATIONS, 1
                                                                                               through 10,
                                                                                          20
                                                                                                                     Defendants.
                                                                                          21

                                                                                          22          Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Heather Schoenwald
                                                                                          23   (“Schoenwald”), Plaintiff Todd Koch (“Koch”) (collectively, “Plaintiffs”), Defendant UNUM
                                                                                          24   Group (“UNUM”) and Defendant Colonial Life & Accident Insurance Company (“Colonial Life”),
                                                                                          25   by and through their respective counsel of record, hereby request and stipulate to extend the time
                                                                                          26   for Defendants UNUM and Colonial Life to respond to Plaintiffs’ Complaint (ECF No. 1).
                                                                                          27   UNUM’s response to Plaintiffs’ Complaint is currently due November 16, 2020 and Colonial
                                                                                          28   Life’s response to Plaintiffs’ Complaint is currently due November 18, 2020. UNUM and Colonial
                                                                                                 Case 2:20-cv-01948-JCM-BNW Document 7
                                                                                                                                     6 Filed 11/17/20
                                                                                                                                             11/13/20 Page 2 of 2



                                                                                           1   Life request an extension of time up to and including December 9, 2020 in which to respond as
                                                                                           2   Plaintiff Schoenwald and her counsel are contemplating amending the Complaint. This is the
                                                                                           3   parties’ first request for an extension of time.
                                                                                           4          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           5   DATED this 13th day of November 2020.               DATED this 13th day of November, 2020.
                                                                                           6   CLAGGETT & SYKES LAW FIRM                           OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                           7                                                       P.C.

                                                                                           8   /s/ Joseph N. Mott                                  /s/ Dana B. Salmonson
                                                                                               Sean K. Claggett                                    Anthony L. Martin
                                                                                           9   Nevada Bar No. 8407                                 Nevada Bar No. 8177
                                                                                               Joseph N. Mott                                      Dana B. Salmonson
                                                                                          10
                                                                                               Nevada Bar No. 12455                                Nevada Bar No. 11180
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   4101 Meadows Lane                                   Wells Fargo Tower
                                                                                               Ste. 100                                            Suite 1500
                                                                                          12   Las Vegas, NV 89107                                 3800 Howard Hughes Parkway
                                                                                               Attorneys for Plaintiff Heather Schoenwald          Las Vegas, NV 89169
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13                                                       Attorneys for Defendants UNUM Group and
                                                         Telephone: 702.369.6800




                                                                                                                                                   Colonial Life & Accident Insurance Company
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               DATED this 13th day of November 2020.
                                                                                          15
                                                                                               LAGOMARSINO LAW
                                                                                          16

                                                                                          17   /s/ Andre M. Lagomarsino
                                                                                               Andre M. Lagomarsino
                                                                                          18
                                                                                               Nevada Bar No. 6711
                                                                                          19   Daven P. Cameron
                                                                                               Nevada Bar No. 14179
                                                                                          20   3005 W. Horizon Ridge Parkway
                                                                                               Suite 241
                                                                                          21   Henderson, NV 89052
                                                                                          22   Attorneys for Plaintiff Tom Koch

                                                                                          23                                                      ORDER

                                                                                          24          IT IS SO ORDERED.IT IS SO ORDERED
                                                                                          25                                 DATED: 6:30 pm, November 17, 2020
                                                                                          26                                              UNITED STATES JUDGE

                                                                                          27
                                                                                                                                        DATED
                                                                                                                             BRENDA WEKSLER
                                                                                          28                                 UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                    2
